 


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

    DONTA JENKINS,

           Plaintiff,                            JUDGMENT IN A CIVIL CASE

      v.                                             Case No. 17-cv-25-bbc

    JASEN MILLER, JAMIE GOHDE,
    LUCAS WEBER, MICHAEL DITTMAN,
    SHAWN TOBIE, ANDREW JEZUIT,
    RONALD SWENSON, LINDSAY
    WALKER and CHRISTOPHER BORTZ,

           Defendants.




           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


                         /s/                                   12/26/2018

           Peter Oppeneer, Clerk of Court                     Date




 
